BEATTY, Justice
(dissenting):
I respectfully dissent from the opinion of the majority. The rule is well-established in Alabama law that one cannot be convicted of an attempted crime when the evidence shows that the crime was in fact completed. Broadhead v. State, 24 Ala.App. 576, 139 So. 115 (1932). See Cochran v. State, 42 Ala.App. 144, 115 So.2d 530 (1963). In the present case all the evidence showed without dispute that the larceny was completed. In allowing the accused’s conviction of attempted larceny to stand, we repudiate the traditional rule, and do so ex post facto.
I am not opposed to the adoption of the modern trend prospectively. But the law in this case was clear and well established at the time the accused committed his act. He is entitled to be tried under the law as it existed at that time. Thus, I cannot agree that the law should be changed ex post facto.
FAULKNER and SHORES, JJ., concur.